The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sweeper vehicle system” in Claims 11-18, and “air flow system” in Claims 33 and 42.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 19, 20, 26-28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. KR 101718125 B1 (hereafter Kim et al.).

Regarding Claim 19, Kim et al. anticipates:
19. (original) A sweeper vehicle (cleaning apparatus 1000) having a direction of travel (toward front of vehicle, Figure 5), comprising: a first side-broom (lowermost broom of first sweep unit 100, Figure 5); a second side-broom (uppermost broom of first sweep unit 100, Figure 5) spaced apart from said first side-broom (Figure 5); and at least one material-transfer broom (uppermost or lowermost broom of second sweep unit 200, Figure 5) disposed aft of said side-brooms with respect to said direction of travel (Figure 5); wherein said side-brooms and said at least one material-transfer broom are operable in a plurality of modes for sweeping debris on a roadway as said vehicle proceeds in said direction of travel (first sweep unit 100 may be moved to positions S1 or S2, second sweep unit may be moved to position of S3, or lifted or lowered relative to the road surface).  

Regarding Claim 20, Kim et al. anticipates:
20. (original) The sweeper vehicle of claim 19 wherein: each of said first and second side-brooms (lowermost and uppermost broom of first sweep unit 100, Figure 5) is configurable in an extended position (position S2, Figure 5) and a retracted position (shown in Figure 5); and said at least one material-transfer broom is rotatable in two different directions (rotates from retracted position shown in Figure 5 to position S3 and back as shown by arrows).  

Regarding Claim 26, Kim et al. anticipates:
26. (original) The sweeper vehicle of claim 19 wherein said at least one material-transfer broom (uppermost or lowermost broom of second sweep unit 200, Figure 5) is configured for rotation about a substantially vertical axis (rotates from retracted position shown in Figure 5 to position S3 and back as shown by arrows. Additionally, the brush itself rotates about a vertical axis).  

Regarding Claim 27, Kim et al. anticipates:
27. (original) The sweeper vehicle of claim 19 further comprising at least one suction-inlet (uppermost or lowermost suction unit 300, Figure 5), wherein said at least one material-transfer broom (uppermost or lowermost broom of second sweep unit 200, Figure 5) is configured to sweep at least some of the debris toward said at least one suction-inlet (Figure 5).  

Regarding Claim 28, Kim et al. anticipates:
28. (original) The sweeper vehicle of claim 27 wherein said at least one suction-inlet (uppermost or lowermost suction unit 300, Figure 5) comprises a first suction-inlet and a second suction-inlet spaced apart from said first suction-inlet (shown in Figure 5).  

Regarding Claim 31, Kim et al. anticipates:
31. (original) The sweeper vehicle of claim 20 wherein said two different directions (rotates from retracted position shown in Figure 5 to position S3 and back as shown by arrows) comprise clockwise and counterclockwise from a top plan view perspective (Figure 5).  

Claims 19 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byczynski US 2009/0013496 (hereafter Byczynski).

Regarding Claim 19, Byczynski anticipates:
19. (original) A sweeper vehicle (modular street sweeper, Title) having a direction of travel (forward direction of vehicle, Figure 1), comprising: a first side-broom (left side broom 30, Figure 5); a second side-broom (right side broom 30, Figure 5) spaced apart from said first side-broom (Figure 5); and at least one material-transfer broom (main broom 36) disposed aft of said side-brooms with respect to said direction of travel (Figure 1); wherein said side-brooms and said at least one material-transfer broom are operable in a plurality of modes for sweeping debris on a roadway as said vehicle proceeds in said direction of travel (two side brooms 30 are independently rotated and lifted and main broom is separately rotated, plurality of modes also may include brooms separately powered off).  

Regarding Claim 32, Byczynski anticipates:
32. (original) The sweeper vehicle of claim 19 wherein said at least one material-transfer broom (main broom 36) is configured to sweep at least some of the debris onto a conveyor (conveyor module 50) for transport into a debris hopper (dirt hopper 24).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 21, 22, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. KR 101718125 B1 (hereafter Kim et al.) in view of design choice.
 	
Regarding Claim 21, Kim et al. teaches:
21. (original) The sweeper vehicle of claim 20 wherein said plurality of modes comprises a mode wherein: said first side-broom (lowermost broom of first sweep unit 100, Figure 5) is in said extended position (position S2, Figure 5); said second side-broom (uppermost broom of first sweep unit 100, Figure 5) is in said retracted position (shown in Figure 5); and said at least one material-transfer broom (lowermost broom of second sweep unit 200, Figure 5) rotates in a first direction (position S3) and is configured to receive debris from at least one of said side-brooms (Figure 5).  

Kim et al. discloses multiple brooms that appear, based on the drawings, to comprise duplicate mechanism arrangements.  That being said, it would have been obvious design choice to one before the effective date of filing that the brooms are able to operate and therefore be controlled independently with the motivation to accommodate non-symmetrical cleaning configurations.  Therefore, it would have been obvious to separately control the brooms in the claimed mode where the vehicle is traveling too close to a raised curb or sidewalk to allow the second side broom to fully extend. 

Regarding Claim 22, Kim et al. teaches:
22. (original) The sweeper vehicle of claim 20 wherein said plurality of modes comprises a mode wherein: said first side-broom (lowermost broom of first sweep unit 100, Figure 5) is in said retracted position (shown in Figure 5); said second side-broom (uppermost broom of first sweep unit 100, Figure 5) is in said extended position (position S2, Figure 5); and said at least one material-transfer broom (uppermost broom of second sweep unit 200, Figure 5) rotates in a second direction (position S3) and is configured to receive debris from at least one of said side-brooms (Figure 5).  

Kim et al. discloses multiple brooms that appear, based on the drawings, to comprise duplicate mechanism arrangements.  That being said, it would have been obvious design choice to one before the effective date of filing that the brooms are able to operate and therefore be controlled independently with the motivation to accommodate non-symmetrical cleaning configurations.  Therefore, it would have been obvious to separately control the brooms in the claimed mode where the vehicle is traveling too close to a raised curb or sidewalk to allow the first side broom to fully extend. 

Regarding Claim 33, Kim et al. teaches:
33. (original) A sweeper vehicle (cleaning apparatus 1000) having a direction of travel (toward front of vehicle, Figure 5), comprising: a first broom (lowermost broom of first sweep unit 100, Figure 5) disposed proximate a first side of the vehicle (lowermost side of vehicle 1000, Figure 5); a second broom (uppermost broom of first sweep unit 100, Figure 5) disposed proximate a second side of the vehicle (uppermost side of vehicle 1000, Figure 5); each of said first and second brooms being configured to rotate about a substantially vertical axis and sweep debris inboard from the respective side of the vehicle (first sweep unit 100 may be moved to positions S1 or S2); and a third broom (uppermost or lowermost broom of second sweep unit 200, Figure 5) disposed aft of said first and second brooms with respect to said direction of travel and configured to receive at least some of the debris from at least one of said first and second brooms as the vehicle moves in the direction of travel (Figure 5); said third broom being further configured to rotate about a substantially vertical axis and sweep at least some of the debris toward at least one suction-inlet (uppermost or lowermost suction unit 300, Figure 5) as the vehicle moves in the direction of travel (second sweep unit 200 may be moved to position of S3); a debris hopper (collection cavity shown in Figure 1); and an air flow system comprising a fan (fan shown in Figure 1) operable for creating an air flow sufficient to transport at least some of the debris from said at least one suction-inlet to said debris hopper (air flow path shown in Figure 1).  

Kim et al. discloses multiple brooms that appear, based on the drawings, to comprise duplicate mechanism arrangements.  Kim et al. does not specifically disclose that when the brooms rotate about a vertical axis, they “sweep debris inboard from the respective side of the vehicle”.  That being said, it would have been obvious design choice to one before the effective date of filing that since the Kim et al. device employs suction units inboard of the identified first and second brooms as shown in Figure 5, the brooms rotate in a direction that draws the ground debris inward toward the suction units rather than in a direction that disperses the ground debris away from the vehicle with the motivation to actually collect the ground debris in the disclosed collection cavity shown in Figure 1. 

Regarding Claim 34, Kim et al. teaches:
34. (original) The sweeper vehicle of claim 33 wherein said third broom (uppermost or lowermost broom of second sweep unit 200, Figure 5) is configured to rotate in a first direction in a first mode (rotate to position S3, Figure 5) and said third broom is configured to rotate in a second direction in a second mode (rotate to retracted position, Figure 5).  

Kim et al. discloses multiple brooms that appear, based on the drawings, to comprise duplicate mechanism arrangements.  That being said, it would have been obvious design choice to one before the effective date of filing that the brooms are able to operate and therefore be controlled independently with the motivation to accommodate non-symmetrical cleaning configurations.  Therefore, it would have been obvious to separately control the brooms in the claimed direction allowing the operator to control the broom positions to accommodate the specific cleaning environment.  For example, when the vehicle is traveling too close to a raised curb or sidewalk to allow the first side broom to fully extend. 

Allowable Subject Matter
Claims 23-25, 29, 30, 35, and 36 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claims 11-18 and 42-46, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vehicles with sweeping broom arrangements.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.